                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 20-10323-TWD
Philip P Burnell                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-2                  User: admin                        Page 1 of 1                          Date Rcvd: May 06, 2020
                                      Form ID: 318                       Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 08, 2020.
db             +Philip P Burnell,    17505 110th Lane SE,   Renton, WA 98055-6480
cr             +Arvest Central Mortgage Company,    801 John Barrow Rd Ste1,    Little Rock, AR 72205-6511
cr             +MidFirst Bank,    c/o McCarthy & Holthus, LLP,    108 1st Avenue South,   Ste. 300,
                 Seattle, WA 98104-2104
cr             +Toyota Motor Credit Coporation,    14841 Dallas Pkwy Suite 425,    Dallas, TX 75254-8067
956780955      +Arvest Central Mortgage,    801 John Barrow Road,    Suite 1,   Little Rock, AR 72205-6511
956780957      +BMW Bank of North America,    Post Office Box 660545,    Dallas, TX 75266-0545
956821090       Citibank, N.A.,    5800 S Corporate Pl,   Sioux Falls, SD 57108-5027
956780964      +Midland Mortgage,    Post Office Box 26648,    Oklahoma City, OK 73126-0648

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QNLJAMES.COM May 07 2020 06:03:00      Nancy L James,    15008 63rd Dr SE,
                 Snohomish, WA 98296-4213
smg             EDI: WADEPREV.COM May 07 2020 06:03:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956780954      +EDI: AMEREXPR.COM May 07 2020 06:03:00      American Express,    P.O. Box 981535,
                 El Paso, TX 79998-1535
956780956       EDI: BANKAMER.COM May 07 2020 06:03:00      Bank of America,    Post Office Box 982238,
                 El Paso, TX 79998
956780960       EDI: CITICORP.COM May 07 2020 06:03:00      Citi,    Processing Center,   Des Moines, IA 50363
956780958      +EDI: CAPITALONE.COM May 07 2020 06:03:00      Capital One,    Attn: Bankruptcy Department,
                 Post Office Box 30285,    Salt Lake City, UT 84130-0285
956780961      +EDI: DISCOVER.COM May 07 2020 06:03:00      Discover Financial Services,    Post Office Box 3025,
                 New Albany, OH 43054-3025
956780962      +EDI: IRS.COM May 07 2020 06:03:00      IRS,   Centralized Insolvency Oper.,
                 Post Office Box 7346,    Philadelphia, PA 19101-7346
956780959       EDI: JPMORGANCHASE May 07 2020 06:03:00      Chase,    Post Office Box 15298,
                 Wilmington, DE 19850
956780963      +E-mail/Text: bk@lendingclub.com May 07 2020 02:09:41       Lending Club Corporation,
                 71 Stevenson,   Suite 300,    San Francisco, CA 94105-2985
956780965      +E-mail/Text: bankruptcy@prosper.com May 07 2020 02:09:43       Prosper Marketplace, Inc.,
                 221 Main Street, Suite 300,    San Francisco, CA 94105-1909
956780966      +EDI: RMSC.COM May 07 2020 06:03:00      SYNCB/Sam’s,    Attn: Bankruptcy Department,
                 Post Office Box 965060,    Orlando, FL 32896-5060
956780967       EDI: TFSR.COM May 07 2020 06:03:00      Toyota Motor Credit,    Post Office Box 8026,
                 Cedar Rapids, IA 52408
956780968       EDI: USBANKARS.COM May 07 2020 06:03:00      US Bank,    800 Nicollet Mall,
                 Minneapolis, MN 55402
956793353      +EDI: WADEPREV.COM May 07 2020 06:03:00      WA Department of Revenue,    2101 4th Ave Suite 1400,
                 Seattle, WA 98121-2300
                                                                                              TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 08, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 6, 2020 at the address(es) listed below:
              Lance E Olsen   on behalf of Creditor    MidFirst Bank bknotice@mccarthyholthus.com
              Nancy L James   njamestrustee@outlook.com, njames@ecf.axosfs.com
              Rochelle Shuffield    on behalf of Debtor Philip P Burnell rochelle@shuffieldlaw.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                             TOTAL: 4

           Case 20-10323-TWD                Doc 25        Filed 05/08/20          Ent. 05/08/20 21:21:19             Pg. 1 of 3
Information to identify the case:
Debtor 1
                       Philip P Burnell                                            Social Security number or ITIN   xxx−xx−9696
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Washington

Case number:          20−10323−TWD

Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Philip P Burnell


             5/6/20                                                        By the court: Timothy W. Dore
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1




         Case 20-10323-TWD                        Doc 25      Filed 05/08/20   Ent. 05/08/20 21:21:19                 Pg. 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




     Case 20-10323-TWD            Doc 25      Filed 05/08/20   Ent. 05/08/20 21:21:19      Pg. 3 of 3
